Fourth Court of Appeals
                                     San Antonio, Texas
                                            June 28, 2021

                                        No. 04-21-00142-CR

                                  IN RE GABRIEL R. GARCIA

                    From the 406th Judicial District Court, Webb County, Texas
                               Trial Court No. 2007CRS000739D4
                           Honorable Oscar J. Hale, Jr., Judge Presiding


                                           ORDER

Sitting:         Patricia O. Alvarez, Justice
                 Irene Rios, Justice
                 Lori I. Valenzuela, Justice

       The State has filed a motion for rehearing. We order relator may file a response no later
than July 13, 2021.

           It is so ORDERED on June 28, 2021.



                                                             PER CURIAM

           ATTESTED TO: ________________________
                        MICHAEL A. CRUZ,
                        CLERK OF COURT